U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o Noo Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes o No x State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date:1,999,506 as of June 30, 2013. ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND CONSOLIDATED SUBSIDIARIES INTERIM FINANCIAL STATEMENTS AS OF June 30, 2013 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 –CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - June 30, 2013 and December 31, 2012 2-3 Statements ofComprehensive Loss - Six and three months ended June 30, 2013 and 2012 4 Statements of Cash Flows - Six months ended June 30, 2013 and 2012 5-6 Notes to the Financial Statements 7-11 1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of June 30, As of December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 21 26 Trade receivables (net of allowance for doubtful accounts of $ zero as of June 30, 2013 and December 31,2012) Other accounts receivable Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 27 22 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 10 10 Intangible assets 43 44 TOTAL OTHER ASSETS 53 54 TOTAL The accompanying notes are an integral part of the consolidated financial statements. 2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of June 30, As of December 31, 2012* LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (Audited) CURRENT LIABILITIES: Current maturities of long-term loans from related parties 56 Current maturities of long-term loans from others Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties ,net of current maturities Long-term loans from others ,net of current maturities Accrued severance pay, net 67 47 TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 shares authorized; no shares issued or outstanding as of June 30, 2013 and as of December 31, 2012. - - Common stock of $0.001 par value – 200,000,000 shares authorized; 1,999,506 shares issued and outstanding as of June 30, 2013 and as of December 31, 2012. 2 2 Additional paid-in capital Capital reserve Accumulated other comprehensive income 21 Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL * Reclassified. The accompanying notes are an integral part of the consolidated financial statements. 3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS US Dollars in thousands (except share and per share data) For the Three For the Six Months Ended June 30, Months Ended June 30, (Unaudited) Revenues Costs of revenues: Depreciation ) Other ) Gross profit 92 Operating expenses: Research and development ) Selling and marketing ) General and administrative ) Operating loss ) Financing expenses and foreign currency translation, net ) Other expenses, net - (1 ) ) ) Benefit reduction for loans (4
